Exhibit 4.1 Tranche 1 Promissory Note THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS.THIS PROMISSORY NOTE ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE INCLUDING, BUT NOT LIMITED TO, CERTAIN CONTRACTUAL RESTRICTIONS ON TRANSFERABILITY AND RESALE THAT MAY ONLY BE WAIVED BY THE ISSUER IN ITS SOLE DISCRETION, AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.THE ISSUER OF THIS PROMISSORY NOTE MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS. THIS DOCUMENT IS THE “PROMISSORY NOTE” AS DEFINED IN THE SUBORDINATION AGREEMENT DATED AS OF THE DATE HEREOF (THE “SUBORDINATION AGREEMENT”), BY AND AMONG TC LENDING, LLC, AS SENIOR CREDITOR (AS DEFINED IN THE SUBORDINATION AGREEMENT), ACQUIRER (AS DEFINED BELOW) AND HOLDER (AS DEFINED BELOW), WHICH PROVIDES FOR, AMONG OTHER THINGS, THE SUBORDINATION OF THIS DOCUMENT AND ANY RIGHT OF PAYMENT HEREUNDER TO THE OBLIGATIONS OF ACQUIRER TO THE SENIOR CREDITOR UNDER THE SENIOR DEBT (AS DEFINED IN THE SUBORDINATION AGREEMENT).ENFORCEMENT OF THIS NOTE AND PAYMENT OF THIS NOTE ARE SUBJECT TO THE SUBORDINATION AGREEMENT. IF THERE IS ANY CONFLICT BETWEEN THE TERMS OF THIS NOTE AND THE TERMS OF THE SUBORDINATION AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL CONTROL IN ALL RESPECTS.
